Pannell, Presiding Judge.
The appeal of this case is from a judgment based on a directed verdict for the appellee. A transcript of the evidence is essential to a determination of the merits of appellant’s enumeration of error. There is no transcript of record; accordingly, the judgment of the trial court is affirmed. See Sherron v. Craddock, 133 Ga. App. 926 (213 SE2d 62); Medical Personnel Pool v. Middlebrooks, 133 Ga. App. 148 (210 SE2d 372).

Judgment affirmed.


Quillian and Clark, JJ., concur.